DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Fig. 1, and 11-14 include the terms “hit” or “hitting” the shelf or shelves which is unclear.  Applicant needs to revise the term “hit” or “hitting” for clarity.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
1) Para. 0014; 0016: “hitting the shelf”, or “shelf hit” is unclear.  What does Applicant mean by “hitting the shelf”?  Is Applicant referring to selecting the shelf?  What does “shelf hit by the order mean”?  Does Applicant mean, “shelf selected for the order”?  Every instance of the term “hit” or “hitting” needs to be clarified in the specification.
2) Para. 0065-0066: “hit a shelf where items that are not hit are located in shelves except the shelf pool of the current workstation” is unclear and needs to be revised.  What does Applicant mean by items that are not hit?  The entire paragraphs needs revision.  
3) Para. 0151: the shelves are partitioned according to work locations is unclear.  Do the shelves include physical partitions or dividers to divide the shelves into sections.  Are the sections allocated to a work location for an operator or for designated items?  What does “each shelf is allocated into the nearest work location partition” mean?  How can a shelf that has partitions be allocated into the nearest work location partition?  What is a nearest work location partition? 
4) Para. 0152: What does, “the dispersedly-stored shelves are randomly selected in each partition” mean?  This paragraph needs revision.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-29, 59, 61-62, and 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Relative to claim 1, several items are unclear.  In several places, the words “a” or “the” is missing.  The phrase, “determine a shelf in a shelf area” in line 4 is unclear.  It appears that Applicant is referring to “choosing” or “selecting” a shelf. In lines 7-8,  selecting a goods location with space randomly in the determined shelf, is unclear.  Is the space selected randomly?  What does “space randomly” mean?
In lines 9-10, “controlling a mobile robot to transport a shelf where the goods location is located to a work station” is also unclear.  Several other items are unclear. The claim does not clearly include putting the item on the shelf.  Does Applicant intend to include putting the item on the shelf, or does the shelf need to be selected first?  Does the mobile robot transport the shelf after the item is placed on the shelf, or before?  Here is an example of claim 1, as understood by the Examiner.  Applicant is encouraged to make necessary changes.  Does Applicant mean, 
A management method applied to a goods-to-person system, comprising:
in response to a task of putting items on shelves, calculating a popularity of an item to be put on a shelf according to historical sales order data of the item, and matching the popularity of the item to be put on the shelf with a popularity of the shelf to select a shelf, of a plurality of shelves, in a shelf area, the selected shelf is selected with a popularity that corresponds to the popularity of the item to be put on the shelf;
selecting a goods location that is a space on the selected shelf, wherein the goods location is used to store the item to be put on the shelf; and
controlling a mobile robot to transport the selected shelf to a work station.”?

Relative to claim 2, “partitioning shelves in the shelf area logically according to work locations to obtain a plurality of work location partitions”, is unclear.  What does Applicant mean by “partitioning the shelves”?  Do the shelves have partitions or dividers to divide the shelf into sections?  Is each divided section on a shelf a work location?  Or, does Applicant mean rearranging the shelves?  In line 4, “a shelf is allocated into a work location partition closest to the shelf” is unclear.  The entire claim needs to be revised.

Relative to claim 3, “wherein a kind of stock items are dispersedly stored on a plurality of shelves” is unclear. Is Applicant referring to a same kind of stock items? Does Applicant mean, “wherein a same kind of stock items are dispersed between a plurality of the shelves in the shelf area, and the same kind of stock items are stored in different work location partitions of the shelves”.?

Relative to claims 7-8, “hitting a shelf” is unclear.  Does Applicant mean “choosing” or “selecting” a shelf”?  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hitting” in claim 7 is used by the claim to mean “selecting,” while the accepted meaning of “hit” is “to deal a blow to”, “to strike”, or “to collide”.  The term is indefinite because the specification does not clearly redefine the term. Applicant needs to revise the terms hitting or hit throughout the claims.

Regarding claim 22, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 59 recites the limitation "the transport instrument" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

The remaining claims 4-16, 19-29, 59, 61-62, and 66-67 need to be clarified.
Appropriate clarification to the claims is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 24, 59, and 66-67 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US PG Pub. 2019/0266552).  Relative to claims 1-2, 7, and 24, Gupta discloses: a management method applied to a goods-to-person system (100)(Fig. 1)(Para. 0026), comprising:
claim 1) in response to a task of putting items (item, 210, 220)(Fig. 2) on shelves (rack, 112, 200)(Fig. 1-2), calculating popularity of an item to be put on shelf (112, 200)(Fig. 2) according to historical sales order data of the item to be put on shelf (112, 200)(Fig. 2)(Para. 0043), and matching the popularity of the item (item, 210, 220) to be put on shelf (112, 200) with popularity of a shelf (112, 200) to determine a shelf (112, 200) in a shelf area (goods storage area, 123)(Fig. 1)(Para. 0045), with popularity corresponding to the popularity of the item (item) to be put on shelf (112, 200)(Para. 0045-0046),
selecting a goods location (“place to store the item” on the rack) with space randomly in the determined shelf (112, 200) in the shelf area (123)(Fig. 1), the goods location is used for storing the item to be put on shelf (Para. 0054),
controlling a mobile robot (116)(Fig. 1) to transport a shelf (rack, 112, 200) where the goods location is located to a work station (114)(Fig. 1)(Para. 0026; 0060),
claim 2) partitioning shelves (112, 200) in the shelf area (123) logically according to work locations to obtain a plurality of work location partitions (see partition that divides rack, 200, into portions; Para. 0030), each work location belongs to one work location partition (Para. 0030), and a shelf (112, 200) is allocated into a work location partition closest to the shelf (112, 200)(Para. 0030); 
claim 7) further comprising: generating an order task according to orders to be processed in response to an order processing task (Para. 0086, 0060, see task manager, 1096, of the management server that generates tasks), assigning the order task to the work station (114)(Para. 0085), hitting a shelf (112, 200) for the order task and assigning a mobile robot (116)(Para. 0086); and
claim 24) generating transport tasks preferentially for high-priority orders (Para. 0086).

Relative to claim 59, the disclosure of Gupta includes: a management system applied to a goods-to-person system, comprising:
a robot (116)(Fig. 1) configured to transport shelves (112, 200)(Fig. 2)(Para. 0026),
shelves (112, 200) configured to set goods locations for placing items (“items”) and can be transported by the transport instrument (116)(Para. 0026);
a shelf area (123)(Fig. 1) configured to place the shelves (112, 200)(Fig. 1);
a server (“server”) configured to run (Para. 0027):
in response to a task of putting items on shelves (112, 200), calculating popularity of an item to be put on shelf (112, 200) according to historical sales order data of the item to be put on shelf (112, 200)(Para. 0043), and 
matching the popularity of the item to be put on shelf (112, 200) with popularity of a shelf (Para. 0045) to determine, a shelf (112, 200) in the shelf area, with popularity corresponding to the popularity of the item to be put on shelf (112, 200)(Para. 0045-0046),
selecting a goods location (“available space” on rack) with space randomly in the determined shelf (112, 200) in the shelf area (123), the goods location is used for storing the item to be put on shelf (112, 200)(Para. 0054); 
controlling a mobile robot (116)(Fig. 1) to transport a shelf (112, 200) where the goods location is located to a work station (114)(Para. 0026; 0060). 
Relative to claim 66, the disclosure of Gupta includes:  
a server (“server” included in Ref. 118)(Para. 0027), comprising:
at least one processor (included in Ref. 118)(Para. 0027; 0082),
a storage device configured to store at least one program (included in Ref. 118; Para. 0082),
when the at least one program is executed by the at least one processor, the at least one processor realizes a management method comprising (included in Ref. 118, Para. 0027; 0082):
in response to a task of putting items on shelves (112, 200), calculating popularity of an item to be put on shelf (112, 200) according to historical sales order data of the item to be put on shelf (112, 200)(Para. 0043), and 
matching the popularity of the item to be put on shelf (112, 200) with popularity of a shelf (112, 200) to determine, a shelf (112, 200) in a shelf area, with popularity corresponding to the popularity of the item to be put on shelf (112, 200)(Para. 0045-0046),
selecting a goods location (“available space”) with space randomly in the determined shelf (112, 200) in the shelf area (123) the goods location is used for storing the item to be put on shelf (112, 200)(Para. 0054);
controlling a mobile robot (116) to transport a shelf (112, 200) where the goods location is located to a work station (114)(Para. 0026; 0060).

Relative to claim 67, the disclosure of Gupta includes: A computer-readable storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, realizes a management method comprising:
in response to a task of putting items on shelves (112, 200), calculating popularity of an item to be put on shelf (112, 200) according to historical sales order data of the item to be put on shelf (Para. 0043), and 
matching the popularity of the item (“item”) to be put on shelf (112, 200)(Para. 0045) with popularity of a shelf (112, 200) to determine, a shelf (112, 200) in a shelf area (123)(Fig. 1), with popularity corresponding to the popularity of the item to be put on shelf (112, 200)(Para. 0045-0046),
selecting a goods location (“available space”) with space randomly in the determined shelf (112, 200) in the shelf area, the goods location is used for storing the item to be put on shelf (112, 200)(Para. 0054); and 
controlling a mobile robot (116) to transport a shelf (112, 200) where the goods location is located to a work station (114)(Para. 0026; 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Dwarakanath et al (US Patent No. 9,008,827).  Relative to claim 5, Gupta discloses all claim limitations mentioned above, but does not expressly disclose: adjusting positions of shelves in the shelf area in case of meeting a shelf adjustment condition.
Dwarakanath teaches: adjusting positions of shelves (holders, 30, 34)(Fig. 1) in the shelf area (“queue” or waiting area) in case of meeting a shelf adjustment condition (Col. 24, lines 11-22), for the purpose of providing a modern inventory system for use in a distribution warehouse that can fulfill requests for various inventory items in a timely and efficient manner that minimizes space, resources, and reduces delays (Col. 1, lines 5-20).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Gupta with the adjusting positions of shelves in the shelf area as taught in Dwarakanath, for the purpose of providing a modern inventory system for use in a distribution warehouse that can fulfill requests for various inventory items in a timely and efficient manner that minimizes space, resources, and reduces delays.

Claim(s) 61-62 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Wurman et al (US PG. Pub. 2017/0038770).  Relative to claims 61-62, Gupta discloses all claim limitations mentioned above, including: the mobile robot (116) is a wheel-driven trolley (the trolley is inherently included with transportation robots or automated guided vehicles, such as Ref. 116, used in automated warehouses for transporting shelves; Para. 0026) and with action abilities to walk in straight line (inherently included, Para. 0026, vehicles, 116, can inherently travel in a straight line on the floor to move from one point to another; Para. 0028).
Gupta does not expressly disclose: the mobile robot has a jacking mechanism and action abilities to walk in an arc and spot turn; the jacking mechanism and a body of the trolley move independently, comprising at least one of: that the body of the trolley does not move while the jacking mechanism descends and lifts; that the jacking mechanism rotates while the body of the trolley does not move; that the body of the trolley and the jacking mechanism rotate at a same speed in a case that the body of the trolley and the jacking mechanism are locked; that the body of the trolley and the jacking mechanism rotate at different speeds at the same time.
Wurman teaches: the mobile robot (20)(Fig. 1) has a jacking mechanism (see docking head, 110, Para. 0046; 0065) and action abilities to walk in an arc (918a)(Para. 0234) and spot turn (Para. 0066; 0232, drive units, 20, rotate); and 
the jacking mechanism (110) and a body of the trolley (see main body of drive unit, 20) move independently (Fig. 3A-3B), comprising at least one of: that the body of the trolley (see body of Ref. 20) does not move while the jacking mechanism (110) descends and lifts (Para. 0063; 0065)(Fig. 3A-3B); the jacking mechanism (110) rotates while the body of the trolley (20) does not move (Para. 0063, inherently included); the body of the trolley and the jacking mechanism rotate at a same speed in a case that the body of the trolley and the jacking mechanism are locked; and the body of the trolley and the jacking mechanism rotate at different speeds at the same time.
Wurman teaches: the mobile robot has a jacking mechanism and ability to walk in an arc as described above for the purpose of providing a system and method for managing mobile drive units within inventory systems used mail-order warehouses, that can complete a large number of diverse inventory related tasks efficiently with minimal resources, reduced space, and minimal delays, and less costs (Para. 0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Gupta so that the mobile robot has a jacking mechanism and ability to walk in an arc as taught in Wurman for the purpose of providing a system and method for managing mobile drive units within inventory systems used mail-order warehouses, that can complete a large number of diverse inventory related tasks efficiently with minimal resources, reduced space, and minimal delays, and less costs.

Allowable Subject Matter
Claims 3-4, 6, 8-16, 19-23, 25-29, and 62 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest available prior art does not disclose: 
claim 3) a same kind of stock items are dispersedly stored on a plurality of shelves in different work location partitions;
claim 6) adjusting positions of shelves in the shelf area when meeting a shelf adjustment condition, comprises: determining shelf popularity levels and location popularity levels corresponding to at least some shelves in a warehouse according to a preset period, and saving them in a shelf information table;
claim 8) hitting a shelf for the order task comprises:
hitting a shelf where an order item is located in a shelf pool of the current work station according to information of order items in the order task,
when the shelf hit in the shelf pool of the current work station cannot satisfy all order items in the order task, continuing to hit a shelf where order items that are not hit are located in shelves outside of the shelf pool of the current work station; 
claim 15) generating an order task according to orders to be processed, comprises: grouping the orders to be processed to form wave orders, and generating wave order tasks according to the wave orders; 
claim 21) assigning a mobile robot for the order task, comprises:
determining a first calculation distance from a nearest idle mobile robot to a shelf to be transported;
determining a second calculation distance from a mobile robot that is currently being used to transport a shelf to be returned, to the shelf to be transported;
selecting a mobile robot with a closest distance based on the first calculation distance and the second calculation distance;
claim 22) selecting a goods location with space randomly in the determined shelf in the shelf area, comprises: weighting a volume matching factor, and a weight matching factor of the item to obtain a matching degree, sorting based on matching degree, and selecting a goods location with a highest matching degree; or
claim 23) when a shelf in the transport task is required by multiple work stations, selecting a path of the shelf in the transport task according to a minimum waiting time; wherein selecting the path of the shelf according to the minimum waiting time, comprises: determining time consumption of moving the shelf in the transport task to each work station, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattingly (US PG. Pub. 2018/0189725).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655